Response to Amendment
	This communication is in response to the amendment filed on 2/9/2022.  Claims 1-6, 8-15, and 17-22 are pending.

Allowable Subject Matter
Claims 1-6, 8-15, and 17-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the Claim features “the first segment comprising: a core formed of a first material; a shell formed of a second material and comprising a guide feature, a drive feature, a line guide, or a combination thereof; wherein the first material defines a greater stiffness than the second material; wherein the guide feature includes a dedicated bearing surface on the shell; wherein the drive feature includes a repeating surface profile on the shell; and wherein a tension line extends through the line guide to continuously bias the first segment toward the coupled position with an adjacent segment of the plurality of segments” were not found in the prior art.  Specifically, the prior art does not teach a dedicated bearing surface on a shell that has a lesser stiffness than a core such as is recited in Claim 1; a repeating surface profile on a shell that has a lesser stiffness than a core such as is recited in Claim 1; or a line guide that is part of a shell that has a lesser stiffness than a core such as is recited in Claim 1.  Claims 2-3 and 8-13 are allowed due to their dependence on Claim 1.
Regarding Claim 4, the Claim feature “the first segment comprising: a core formed of a first material; a shell formed of a second material and comprising or defining a guide feature, a drive feature, a line guide, or a combination thereof; Page 2 of 9Application No. 16/813,829 Reply to Final Office Action dated December 15, 2021 Attorney Docket: 508456-US-1/152525-US wherein the 
Regarding Claim 14, the Claim features “a component defining an opening to a cavity within the gas turbine engine; and an insertion tool extending through the opening defined by the component into the cavity, the insertion tool comprising; a plurality of segments moveably coupled to one another, each segment moveable relative to an adjacent segment between a bent position and a coupled position, the plurality of segments comprising a first segment, the first segment comprising a core formed of a first material, and a shell formed of a second material and comprising or defining a guide feature, a drive feature, a line guide, or a combination thereof, wherein the first material defines a greater stiffness than the second material, wherein the core of the first segment is configured to abut a core of a forward adjacent segment and a core of an aft-adjacent segment” were not found in the prior art.  Claims 15 and 17-22 are allowed due to their dependence on Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863





/NATALIE HULS/Primary Examiner, Art Unit 2863